


116 HR 2721 IH: Cyber Ready Workforce Act
U.S. House of Representatives
2019-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 2721
IN THE HOUSE OF REPRESENTATIVES

May 14, 2019
Mrs. Lee of Nevada (for herself, Ms. Stefanik, Ms. Spanberger, and Mr. Riggleman) introduced the following bill; which was referred to the Committee on Education and Labor

A BILL
To establish a grant program within the Department of Labor to support the creation, implementation, and expansion of registered apprenticeship programs in cybersecurity.
 
 
1.Short titleThis Act may be cited as the Cyber Ready Workforce Act.  2.FindingsCongress finds the following: 
(1)According to Georgetown University's Center on Education and the Workforce, by 2020, the United States is projected to experience a shortage of 5,000,000 workers with postsecondary education or training, including vocational certificates and apprenticeship training.  (2)Registered apprenticeships strengthen the Nation's economy, create pathways to good-paying careers, and help meet the Nation's current workforce demands. 
(3)Apprenticeships can help fill the Nation's workforce needs, including in fields not traditionally linked to apprenticeships, such as cybersecurity.  (4)The cybersecurity field has a severe shortage in talent, with over 300,000 job openings today, according to CyberSeek, an interactive cybersecurity jobs heat map funded by the Department of Commerce's National Institute of Standards and Technology (NIST). 
(5)Employers, especially in cybersecurity and information technology fields, may be unfamiliar with the apprenticeship model or do not have the capacity or resources to develop and implement their own training.  3.DefinitionsIn this Act: 
(1)Registered apprenticeship programThe term registered apprenticeship program means a program registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 29 U.S.C. 50 et seq.).  (2)Workforce intermediaryThe term workforce intermediary means an entity that facilitates the establishment of registered apprenticeship programs, and may be a partnership that includes one or more of the following as partners: 
(A)A business or industry organization.  (B)A community-based organization, as defined in section 3201(5) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(5)). 
(C)A State or local workforce development board, as such terms are defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).  (D)A postsecondary education institution with experience in developing and administering registered apprenticeship programs. 
(E)A joint labor-management partnership.  (F)An institution of higher education, as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)). 
(G)A nonprofit organization.  4.Cybersecurity apprenticeship grant program (a)In generalThe Secretary of Labor shall award grants, on a competitive basis, to workforce intermediaries, to support the establishment, implementation, and expansion of registered apprenticeship programs in cybersecurity. 
(b)Description of programs eligibleFor purposes of subsection (a), registered apprenticeship programs in cybersecurity shall include technical instruction, workplace training, and industry-recognized certification in cybersecurity. Programs shall— (1)include certifications in CompTIA Network+, CompTIA A+, CompTIA Security+, Microsoft Windows 10 Technician, Microsoft Certified System Administrator, Certified Network Defender, Certified Ethical Hacker, ISACA Cybersecurity Nexus (CSX), (ISC)2's Certified Information Systems Security Professional (CISSP), or other industry-recognized certification in cybersecurity; 
(2)encourage stackable and portable credentials; and  (3)lead to occupations such as computer support specialists, cybersecurity support technicians, cloud computing architects, computer programmers, computer systems analysts, or security specialists. 
5.Use of funds 
(a)Required activitiesA workforce intermediary shall use at least 85 percent of the amount of grant funds received under this Act for the following: (1)Development and technical supportComplete the apprenticeship registration process with the Department of Labor, and assist employers with other logistical and technical issues. 
(2)Employer partnership 
(A)In generalDevelop curricula and technical instruction for the registered apprenticeship program in cooperation with local businesses, organizations, and employer-partners, referencing the work roles and tasks outlined in the National Initiative for Cybersecurity Education (NICE) Cybersecurity Workforce Framework Special Publication 800–181 to develop skills and standards for the program.  (B)Offsite trainingAssist employers in paying for the cost of offsite training and acquiring course materials provided to apprentices. 
(C)Connecting employersConnect employers with education and training providers to complement on-the-job learning.  (3)Support services for apprenticesProvide support services to apprentices to assist with their success in the registered apprenticeship program, which may include the following: 
(A)Career counseling.  (B)Mentorship. 
(C)Assisting with costs of transportation, housing, and child care services.  (b)Allowable activitiesA workforce intermediary may use up to 15 percent of the amount of grant funds received under this Act for the following outreach and marketing activities: 
(1)Market apprenticeships and the apprenticeship model to employers, secondary school administrators, and counselors.  (2)Recruit and conduct outreach to potential apprentices, including secondary school students, underrepresented populations (such as women and minorities), youth, and veterans. 
6.Authorization of appropriationsThere is authorized to be appropriated, such sums as may be necessary to carry out this Act.   